Citation Nr: 9928698	
Decision Date: 10/01/99    Archive Date: 10/15/99

DOCKET NO.  94-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to May 
1972.

The veteran filed a claim in August 1992 for service 
connection for hearing loss and a right knee disability.  
This appeal arises from the March 1993 rating decision from 
the Philadelphia, Pennsylvania Regional Office (RO) that 
denied the veteran's claim for service connection for hearing 
loss with tinnitus and a right knee disability.  A Notice of 
Disagreement as to the issues of service connection for 
hearing loss and a right knee disability was filed in May 
1993 with a request for a personal hearing at the RO.  A 
Statement of the Case was issued in August 1993.  A 
substantive appeal was filed in August 1993 with no hearing 
requested.  In September 1993, a hearing at the RO before a 
local hearing officer was held.  

At the September 1993 RO hearing, the veteran withdrew his 
appeal as to the issue of service connection for a right knee 
disability.

This case was remanded in March 1996 for further development.  
The case was thereafter returned to the Board.

During the course of this appeal, the veteran has relocated 
to South Carolina, and his claim is now being handled by the 
Columbia, South Carolina RO.   


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current hearing loss to his military service or post-service 
symptomatology; the claim is not plausible.



CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in July 1966, no history 
of hearing loss was reported.  On examination, the veteran's 
ears were clinically evaluated as normal.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows  (The veteran's audiometric results from the 
July 1966 examination have been converted by the undersigned 
to the presently used ISO standard.):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
-
15
LEFT
25
20
20
-
15

On a separation examination in April 1972, the veteran's ears 
were clinically evaluated as normal.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
0
25
35

Military audiograms from June 1976 to June 1992 show that in 
February 1978, the veteran was diagnosed with moderate to 
severe high frequency hearing loss, bilaterally, 
sensorineural.  In December 1982, it was noted that the 
veteran was in the Air Force on line standby as a fire 
fighter for eight years from 1965 to 1972.  A physical in 
1975 showed high frequency hearing loss.  An audiological 
evaluation in June 1992 shows that the veteran had eight 
years in the military with high noise exposure as a 
firefighter on the flight line.  He had been a government 
civilian firefighter since 1975.  Audiograms from 1975 to the 
present showed high frequency sensorineural hearing loss in 
both ears (noise configuration).  The assessment included 
moderate high frequency sensorineural hearing loss in both 
ears beginning at 3000 Hz.  

In August 1992, the veteran filed a claim for service 
connection for disabilities to include hearing loss.

On a VA examination in October 1992, the veteran reported a 
long standing history of hearing difficulty.  There was a 
history of noise exposure while in the service as well as in 
his current job.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
40
60
LEFT
15
10
10
40
65

The test results showed hearing within normal limits through 
the speech frequencies accompanied by moderate high frequency 
sensorineural hearing loss bilaterally.  

By rating action of March 1993, service connection for 
bilateral hearing loss was denied.  The current appeal to the 
Board arises from this action.

In a September 1993 statement, a friend of the veteran 
indicated that he was a firefighter in the Air Force from 
1971 to 1972 and was subjected to a large amount of noise for 
a long time.  

At the RO hearing in September 1993, the veteran testified 
that he was a firefighter working with aircraft in the 
service.  He was on the flight line.  He noticed he had 
hearing problem in 1975.  He was currently having problems 
hearing at high frequencies.  

Received in October 1996 was an October 1973 pre-employment 
physical examination from the City of Sumter, South Carolina 
that indicates that the veteran's hearing bilaterally was 
20/20.

On a VA examination in February 1997, the veteran gave a 
history of being a firefighter in service with associated 
noise exposure.  He stated a high tone hearing loss was noted 
upon leaving the service that was not present at the time of 
entry to the service.  The impression was bilateral 
sensorineural hearing loss; history of noise exposure as 
noted.  

Associated with the file were records from the Dunham Army 
Health Clinic that show that in March 1978, the veteran had 
bilateral hearing loss.  It was noted that the veteran's 
hearing loss was unchanged since 1976.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days or 
more during a period of war and high frequency hearing loss 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West l991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1997); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The Board notes that the veteran has not met the nexus 
requirement of providing evidence of a well-grounded claim.  
The veteran has submitted no competent medical evidence to 
establish a nexus between any current hearing loss and his 
service or post-service symptomatology.  The only evidence 
that would support the veteran's claim is found in his 
statements.  However, lay evidence is inadequate to establish 
a medical relationship.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Moreover, although the veteran reported to 
physicians that he experienced hearing loss resulting from 
noise exposure, the mere transcription of this lay history by 
a physician does not constitute competent medical evidence 
sufficient to render the claim well grounded.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

With regard to the continuity regulations contained in 
38 C.F.R. § 3.303(b), it is noted that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Savage, supra.  As the veteran is 
not competent to testify that the ear condition he is 
diagnosed with presently is the same as any condition he 
suffered while in service and since separation, section 
3.303(b) cannot serve to assist him in the submission of a 
plausible claim.  See Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997).  In summary, although the Board is mindful that the 
threshold for submission of a well-grounded claim is rather 
low, see Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); White v. Derwinski, 1 Vet .App. 519, 521 (1991), the 
veteran's claim is of the nature that requires medical nexus 
evidence, and without such evidence his claim cannot be well 
grounded.  Absent a well-grounded claim, the Board has no 
duty to assist or decide the case on its merits.  

Additionally, as a well grounded claim has not been 
presented, and there is no duty to assist, the provisions of 
Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand), have not been violated by any failure to comply 
with the instructions of the previous remand.  Finally, the 
provisions of 38 C.F.R. § 3.655 as to notice to the veteran 
regarding scheduling an examination, have not been violated 
as these provisions are only available if a claim is well 
grounded. 

While the representative has argued that the VA has a duty to 
assist claimants whose claims are not well grounded, this 
proposition has been reject by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 14, 1999).  In that case, the Court addressed and 
rejected the appellant's argument on appeal that, by virtue 
of various regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 
provisions, and Compensation & Pension Service (C&P) policy 
concerning the development of claims, VA had taken upon 
itself a duty to assist in fully developing the facts 
pertinent to a claim even in the absence of a well-grounded 
claim.  Because there is no duty to assist under 38 U.S.C. 
§ 5107(a) absent the submission of a well-grounded claim, see 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998), the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.  In the order, the Court addressed 
and rejected the request of a judge for en banc 
consideration.  Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for hearing loss is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







